Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 03/01/2021, the Applicant argued against the rejections in the Non-Final dated 08/31/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchison (U.S Patent 3,565,177).
Regarding Claim 9, Hutchison discloses a method of clearing well casing or tubing from a target region of an oil/gas well borehole (Abstract; Col 1, lines 4-13 and lines 28-33), said method comprising:
subjecting the target region to a rapid temperature change so as to alter a physical property of the well casing/tubing in the target region and thereby embrittle, soften or otherwise 
applying one or more physical or environmental stresses to the target region to clear the weakened well casing/tubing (Abstract; Col 1, lines 4-9, lines 28-67 [Wingdings font/0xE0] Once the bond between the liner and well is broken, the liner is pulled from the well by suitable lifting means.  The lifting means is connected to the liner and a physical force is applied to the liner in order to lift it from the well).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17, 20-23 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison (U.S Patent 3,565,177) as applied to claim 9, above, and, further, in view of Haugen (U.S 2002/0170713).
Regarding Claim 10, Hutchison fails to disclose the method of claim 9, further comprising clearing well casing or tubing from a target region of an oil/gas well borehole to expose the rock formation within which the well borehole is formed so that the rock formation can be accessed from within the well casing/tubing.
Haugen teaches the method of claim 9, further comprising clearing well casing or tubing from a target region of an oil/gas well borehole to expose the rock formation within which the well borehole is formed so that the rock formation can be accessed from within the well casing/tubing (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen teaches this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such as thermite material 161; once the thermite process is initiated by heating divided aluminum on a metal oxide, a hole or window W is formed in the casing C (utilizing a milling device) that allows the thermite and any remaining casing material to flow through) for the purpose of initiating a thermite process that generates a heating process in order to create a hole or window in the casing wall downhole (Abstract; Page 6, [0094]; [0096]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the invention to have modified Hutchison to incorporate the methods of clearing a well casing or tubing from a target region of an oil/gas well borehole, as taught by Haugen, because doing so would help initiate a thermite process that generates a heating process in order to create a hole or window in the casing wall downhole.

Regarding Claim 11, Hutchison discloses the method of claim 10, wherein the temperature is rapidly cooled before said physical or environmental stress is applied (Abstract; Col 1, lines 40-50 [Wingdings font/0xE0] Hutchison discloses this limitation by contacting the liner with a relatively 

Regarding Claim 12, Hutchison discloses the method of claim 10, wherein the temperature is first increased to a temperature not exceeding the melting point of the well casing/tubing and then rapidly cooled (Abstract; Col 1, lines 40-52; Col 4, lines 1-6 [Wingdings font/0xE0] Hutchison discloses this limitation by first heating the liner by injecting steam into the well and circulating the steam up the well in contact with the liner to uniformly increase the temperature of the liner; After the liner has been heated, the steam injected is halted and the liner is contacted with a relatively cold fluid to cause rapid contraction of the liner to assist in breaking the bond with the formation), and wherein the one or more physical or environmental stresses are selected from the group consisting of physical attack, sonic attack, milling and drilling (Abstract; Col 1, lines 4-9, lines 28-67 [Wingdings font/0xE0] Once the bond between the liner and well is broken, the liner is pulled from the well by suitable lifting means.  The lifting means is connected to the liner and a physical force is applied to the liner in order to lift it from the well, thereby providing for the broadly claimed “physical attack”).

Regarding Claim 13, Hutchison discloses the method of claim 10, wherein the temperature changes are facilitated by delivering chemical heating and/or cooling means to the target region (Abstract; Col 1, lines 40-50; Col 4, lines 1-6 [Wingdings font/0xE0] Hutchison discloses this limitation by first heating the liner by injecting steam into the well and circulating the steam up the well in contact with the liner to uniformly increase the temperature of the liner; After the liner has been heated, the steam injected is halted and the liner is contacted with a relatively cold fluid to cause 
Hutchinson, however, fails to expressly disclose wherein the one or more physical or environmental stresses breaks the weakened well casing/tubing.
	Haugen teaches the methods above wherein the one or more physical or environmental stresses breaks the weakened well casing/tubing (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen teaches this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such as thermite material 161; once the thermite process is initiated by heating divided aluminum on a metal oxide, a hole or window W is formed in the casing C (utilizing a milling device) that allows the thermite and any remaining casing material to flow through.  Haugen further mentions wherein a series of tools are run on a drill string into the wellbore; these tools allow for the milling of the window in the casing of the wellbore) for the purpose of initiating a thermite process that generates a heating process in order to create a hole or window in the casing wall downhole (Abstract; Page 6, [0094]; [0096]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the invention to have modified Hutchison to incorporate the one or more physical or environmental stresses in order to break the weakened well casing/tubing, as taught by Haugen, because doing so would help initiate a thermite process that generates a heating process in order to create a hole or window in the casing wall downhole (milling of a window in the casing of a wellbore).



Regarding Claim 15, Hutchison discloses the method of claim 13, further comprising:
producing a plurality of perforations in the well casing/tubing before delivering the chemical heating or cooling means down the oil/gas well (Abstract; Col 1, lines 10-13; Col 2, lines 6-15; Col 4, lines 25-42 [Wingdings font/0xE0] Hutchison discloses removing well liners/casings from a formation that are perforated before the heating/cooling means are delivered).

Regarding Claim 16, Hutchison discloses the method of claim 15, wherein an area adjacent to the outer surface of the well casing/tubing is cleaned out using pressure washing techniques within the well casing/tubing in the region of the perforations before the delivery step (Abstract; Col 3, lines 8-33 [Wingdings font/0xE0] Hutchison discloses this limitation by injecting foam down the tubing string through the perforated well liner/casing in order to remove sand and/or well fluids from the well prior to elevating the temperature of the liner; The apparatus for supplying foam to the tubing string utilizes gas pressure).  Although silent to wherein Hutchinson injects foam down the tubing string before the delivery step, as instantly claimed by applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to inject the foam down the tubing string through the perforated well liner/casing BEFORE the delivery step, as instantly claimed by the applicant, because doing so would help remove the sand and/or well fluids from the well prior to elevating the temperature of the liner (Abstract; Col 1, lines 4-9 and lines 28-52).

Regarding Claim 17, Hutchison discloses the method of claim 15, wherein the delivery of the chemical heating or cooling means mixture further includes squeezing the chemical heating or cooling means into the perforations in the well casing/tubing so that said means are provided on both sides of the well casing/tubing as well as within the wall of the well casing/tubing itself (Abstract; Col 1, lines 40-50; Col 3, lines 34-43 and lines 55-67 [Wingdings font/0xE0] Hutchison discloses this limitation by first heating the liner by injecting steam into the well and circulating the steam up the well in contact with the liner to uniformly increase the temperature of the liner; After the liner has been heated, the steam injected is halted and the liner is contacted with a relatively cold fluid to cause rapid contraction of the liner to assist in breaking the bond with the formation).  Although silent to wherein Hutchison discloses “squeezing” the chemical heating or cooling means into the perforations in the well casing/tubing, as instantly claimed by applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to “squeeze” the steam and cold fluid into the well and throughout the perforations, because doing so would cause rapid contraction of the liner to assist in breaking the bond with the formation (Col 1, lines 40-50; Col 3, lines 34-43 and lines 55-67).

Regarding Claim 20, Hutchison fails to disclose the methods of any of claims 9, 10, 11, 12 or 13, wherein the temperature change is facilitated by delivering chemical heating from a chemical heating means and wherein the chemical heating means comprises thermite or thermate.
wherein the temperature change is facilitated by delivering chemical heating from a chemical heating means and wherein the chemical heating means comprises thermite or thermate (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen teaches this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such as thermite material 161; once the thermite process is initiated by heating divided aluminum on a metal oxide, a hole or window W is formed in the casing C (utilizing a milling device) that allows the thermite and any remaining casing material to flow through.  Haugen further mentions wherein a series of tools are run on a drill string into the wellbore; these tools allow for the milling of the window in the casing of the wellbore) for the purpose of initiating a thermite process that generates a heating process in order to create a hole or window in the casing wall downhole (Abstract; Page 6, [0094]; [0096]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the invention to have modified Hutchison to provide a chemical heating means comprising thermite or thermate in order to facilitate a temperature change, as taught by Haugen, because doing so would help initiate a thermite process that generates a heating process in order to create a hole or window in the casing wall downhole.

Regarding Claim 21, Haugen teaches the methods of any of claims 9, 10, 11 or 12, wherein the temperature change is facilitated by delivering chemical heating from a chemical heating means and wherein the chemical heating means is provided as a gel, a paste, a pseudo liquid or a solid (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen teaches this limitation by initiating a thermite 
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the invention to have modified Hutchison to provide a chemical heating means comprising thermite or thermate in order to facilitate a temperature change, as taught by Haugen, because doing so would help initiate a thermite process that generates a heating process in order to create a hole or window in the casing wall downhole.

Regarding Claim 22, Haugen teaches the method of claim 9, wherein the rapid temperature change is facilitated by delivering chemical heating from a chemical heating means comprising a solid form chemical heating means and is provided as at least one solid block (Abstract; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen teaches this limitation by initiating a thermite process that includes an exothermic reaction (increasing temperature) brought about by heating divided aluminum (solid) on a metal oxide; the thermite is in a solid form since it comprises a mixture of a  metal oxide and a reducing agent) for the purpose of initiating a thermite process that generates a heating process in order to create a hole or window in the casing wall downhole (i.e., milling device used) (Abstract; Page 6, [0094]; [0096]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the invention to have modified Hutchison to provide a chemical heating means comprising a solid form chemical heating means and is provided as at least one solid block, as taught by Haugen, because doing so would help initiate a thermite process that generates a heating process in order to create a hole or window in the casing wall downhole.

Regarding Claim 23, Haugen teaches the method of claim 22, wherein said solid block has a central hole or conduit to allow access or egress through the solid block when such is within the well casing or tubing (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen teaches this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such as thermite material 161; once the thermite process is initiated by heating divided aluminum on a metal oxide, a hole or window W is formed in the casing C (utilizing a milling device) that allows the thermite and any remaining casing material to flow through.  Haugen further mentions wherein a series of tools are run on a drill string into the wellbore; these tools allow for the milling of the window in the casing of the wellbore) for the purpose of initiating a thermite process that generates a heating process in order to create a hole or window in the casing wall downhole (Abstract; Page 6, [0094]; [0096]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the invention to have modified Hutchison to provide a solid block that has a central hole or conduit to allow access or egress through the solid block, as taught by Haugen, because doing so would help initiate a thermite process that generates a heating process in order to create a hole or window in the casing wall downhole.

Regarding Claim 34, Hutchison discloses a method of plugging an oil/gas well bore (Abstract; Figures 1-3), said method comprising:

Hutchison, however, fails to expressly disclose forming a plug within the well bore, wherein said plug extends across the entire cross-section of the well bore.
Haugen teaches the methods above of forming a plug within the well bore, wherein said plug extends across the entire cross-section of the well bore (Abstract; [0087]; [0089] [Wingdings font/0xE0] Haugen teaches this limitation by providing sleeve plugs 530) for the purpose of creating a seal at the lower threaded end of the body in order to close off fluid flow (Abstract; Page 5, [0087]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the invention to have modified Hutchison to create a plug system within the well bore, as taught by Haugen, because doing so would help create a seal at the lower threaded end of the body in order to close off fluid flow.

Regarding Claim 35, Haugen teaches the method of claim 34, wherein the plug formed within the well bore is a eutectic alloy based plug (Abstract; [0087]; [0089] [Wingdings font/0xE0] Haugen teaches this limitation by providing sleeve plugs 530).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchison (U.S Patent 3,565,177) in view of in view of Haugen (U.S 2002/0170713), as applied to claim 16, above, and further in view of Simpson (U.S Patent 7,478,651).
Regarding Claim 18, Hutchison fails to disclose the method of claim 16, further comprising providing an insulating material in the cleaned out area adjacent the outer surface of the well casing/tubing to maximize the impact of the temperature changes produced in the well casing/tubing.
Simpson teaches the method of claim 15, further comprising providing an insulating material in the cleaned out area adjacent the outer surface of the well casing/tubing to maximize the impact of the temperature changes produced in the well casing/tubing (Abstract; Col 2, lines 6-13, lines 24-29 and lines 45-50; Col 3, lines 12-16 and lines 26-35 [Wingdings font/0xE0] Simpson teaches this limitation by providing insulating materials for wellbore liners) for the purpose of replacing well casings with insulating materials between the one or more tubing sections of the well casing in order to maintain fluid flow through the tubing at high temperatures (Col 2, lines 45-50; Col 3, lines 26-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hutchison to include an insulating material provided in the cleaned out area of the well casing/tubing, as taught by Simpson, for the purpose of maintaining fluid flow through the tubing at high temperatures.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchison (U.S Patent 3,565,177) in view of in view of Haugen (U.S 2002/0170713), as applied to claim 16, Dowtherm, (The Dow Chemical Company, "Downtherm - A Heat Transfer Fluid," March 1997).
Regarding Claim 19, Hutchison discloses cleaning the well and the annulus and then subsequently heating a well liner using a heat transfer fluid (see Column 3, Lines 8-33; see Column 6, Lines 39-44 → Hutchison discloses this teaching, as clearly indicated in the cited text).
Hutchison fails to expressly disclose the method of claim 16, further comprising providing a material in the cleaned out area adjacent the outer surface of the well casing/tubing to draw the heat generated within the well casing/tubing through the walls of the well casing/tubing.
Dowtherm teaches providing a material in the cleaned out area adjacent the outer surface of the well casing/tubing to draw the heat generated within the well casing/tubing through the walls of the well casing/tubing (see entire document → Dowtherm teaches this limitation in that the document is a Product Technical Data Manual for Dowtherm, which is identified as the recited "material" of Claim 19 in the Specification of the present application at Page 8, Lines 10-15) for the purpose of providing a heat transfer fluid that is stable and does not decompose readily at high temperatures (see Page 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hutchison to include a material in the cleaned out area of the well casing/tubing, as taught by Dowtherm, for the purpose of transferring heat from the steam using a fluid that is stable and does not decompose readily at high temperatures.

36 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchison (U.S Patent 3,565,177).
Regarding Claim 36, Hutchison discloses a method of repairing an oil/gas well bore (Abstract; Col 1, lines 4-13 and lines 28-33), said method comprising:
using the method of claim 9 to clear away a target region of well casing or tubing (Abstract; Col 1, lines 4-13 and lines 28-52); and
deploying a repair tool within the well bore to affect a repair of the well casing (Abstract; Col 1, lines 4-9 and lines 28-45 [Wingdings font/0xE0] Hutchison discloses this limitation by heating the liner in order to provide a temperature differential to assist in freeing the old liners from the formation and removing them from the well; Hutchison further discloses providing lift means which are connected to the liner and a force that is applied to the liner in order to lift it from the well when the bond between the liner casing and formation is broken).  Although Hutchison does not expressly state deploying a repair tool within the well bore, since Hutchison states “in many old wells it is often desirable to remove non-functioning well liners and replace them with new ones (Col 1, lines 15-21),” it would have been obvious to one of ordinary skill in the art to repair the well casing of the claimed invention by deploying a new and functioning well liner downhole, as instantly claimed by Hutchison.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10, 13-15, 20-23 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haugen (U.S 2002/0170713).
Regarding Claim 9, Haugen discloses a method of clearing well casing or tubing from a target region of an oil/gas well borehole (Abstract; Page 2, paragraphs [0020] and [0023]; paragraph [0102]), said method comprising:
subjecting the target region to a rapid temperature change so as to alter a physical property of the well casing/tubing in the target region and thereby embrittle, soften or otherwise weaken the well casing/tubing without melting it (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098]; paragraphs [0094]-[0104] [Wingdings font/0xE0] Haugen discloses this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such as thermite material 161; Haugen utilizes a thermite process that initiates (i.e, rapid temperature change) by heating the divided aluminum on a metal oxide, wherein a hole or window W is formed in the casing C (utilizing a milling device) that allows the thermite and any remaining casing material to flow through.  Haugen discloses wherein the window is removed from the casing C as a target region is embrittled); and
applying one or more physical or environmental stresses to the target region to clear the weakened well casing/tubing (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-

Regarding Claim 10, Haugen discloses the method of claim 9, further comprising clearing well casing or tubing from a target region of an oil/gas well borehole to expose the rock formation within which the well borehole is formed so that the rock formation can be accessed from within the well casing/tubing (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen discloses this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such as thermite material 161; once the thermite process is initiated by heating divided aluminum on a metal oxide, a hole or window W is formed in the casing C (utilizing a milling device) that allows the thermite and any remaining casing material to flow through).

Regarding Claim 13, Haugen discloses the method of claim 10, wherein the temperature changes are facilitated by delivering chemical heating and/or cooling means to the target region (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen discloses this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such as thermite material 161; once the thermite process is initiated by heating divided aluminum on a metal oxide, a hole or window W is formed in the casing C (utilizing a milling device) that allows the thermite and any remaining casing material to flow through.  Haugen further mentions wherein a series of tools are run on a drill string into the wellbore; these tools allow for the milling of the window in the casing of the wellbore).

Regarding Claim 14, Haugen discloses the methods of any claims 10, 11, 12 or 13, wherein the source of the one or more physical or environmental stresses is selected from the group containing:  an incendiary device; a sonic device; and a milling or drilling device (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen discloses a milling device that creates a window in the casing).

Regarding Claim 15, Haugen discloses the method of claim 13, further comprising:
producing a plurality of perforations in the well casing/tubing before delivering the chemical heating or cooling means down the oil/gas well (Abstract; paragraphs [0105]-[0110]).

Regarding Claim 20, Haugen discloses the methods of any of claims 9, 10, 11, 12 or 13, wherein the temperature change is facilitated by delivering chemical heating from a chemical heating means and wherein the chemical heating means comprises thermite or thermate (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen discloses this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such as thermite material 161; once the thermite process is initiated by heating divided aluminum on a metal oxide, a hole or window W is formed in the casing C (utilizing a milling device) that allows the thermite and any remaining casing material to flow through.  Haugen further mentions wherein a series of tools are run on a drill string into the wellbore; these tools allow for the milling of the window in the casing of the wellbore).

Regarding Claim 21, Haugen discloses the methods of any of claims 9, 10, 11 or 12, wherein the temperature change is facilitated by delivering chemical heating from a chemical heating means and wherein the chemical heating means is provided as a gel, a paste, a pseudo liquid or a solid (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen discloses his limitation by initiating a thermite process that includes an exothermic reaction (increasing temperature) brought about by heating divided aluminum (solid) on a metal oxide; the thermite is in a solid form since it comprises a mixture of a metal oxide and a reducing agent).

Regarding Claim 22, Haugen discloses the method of claim 9, wherein the rapid temperature change is facilitated by delivering chemical heating from a chemical heating means comprising a solid form chemical heating means and is provided as at least one solid block (Abstract; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen discloses this limitation by initiating a thermite process that includes an exothermic reaction (increasing temperature) brought about by heating divided aluminum (solid) on a metal oxide; the thermite is in a solid form since it comprises a mixture of a  metal oxide and a reducing agent).

Regarding Claim 23, Haugen discloses the method of claim 22, wherein said solid block has a central hole or conduit to allow access or egress through the solid block when such is within the well casing or tubing (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen discloses this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such 

Regarding Claim 34, Haugen discloses a method of plugging an oil/gas well bore (Abstract; paragraphs [0087] and [0089] [Wingdings font/0xE0] Haugen teaches this limitation by providing plugs 530 to create a seal in the oil/gas well bore), said method comprising:
using the method of claim 9 to clear away a target region of well casing or tubing so as to expose the rock formation that surrounds the well bore hole (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen discloses this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such as thermite material 161; once the thermite process is initiated by heating divided aluminum on a metal oxide, a hole or window W is formed in the casing C (utilizing a milling device) that allows the thermite and any remaining casing material to flow through); and
forming a plug within the well bore, wherein said plug extends across the entire cross-section of the well bore (Abstract; [0087]; [0089] [Wingdings font/0xE0] Haugen teaches this limitation by providing plugs 530 to create a seal at the lower threaded end of the body).



Regarding Claim 36, Haugen discloses a method of repairing an oil/gas well bore (Abstract; paragraphs [0020]-[0023]), said method comprising:
using the method of claim 9 to clear away a target region of well casing or tubing (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen discloses this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such as thermite material 161; once the thermite process is initiated by heating divided aluminum on a metal oxide, a hole or window W is formed in the casing C (utilizing a milling device) that allows the thermite and any remaining casing material to flow through); and
deploying a repair tool within the well bore to affect a repair of the well casing (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-[0024]; Page 6, [0094]; paragraphs [0096]-[0098] [Wingdings font/0xE0] Haugen teaches this limitation by providing a container 160 designed to house a quantity of an exothermic heat energy source such as thermite material 161; once the thermite process is initiated by heating divided aluminum on a metal oxide, a hole or window W is formed in the casing C (utilizing a milling device) that allows the thermite and any remaining casing material to flow through.  Haugen further mentions wherein a series of tools are run on a drill string into the wellbore; these tools allow for the milling of the window in the casing of the wellbore).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 16-17 are further rejected under 35 U.S.C. 103 as being unpatentable over Haugen (U.S 2002/0170713).
Regarding Claim 11, Haugen fails to disclose the method of claim 10, wherein the temperature is rapidly cooled before said physical or environmental stress is applied.
Hutchison teaches the method of claim 10, wherein the temperature is rapidly cooled before said physical or environmental stress is applied (Abstract; Col 1, lines 40-50 [Wingdings font/0xE0] Hutchison teaches this limitation by contacting the liner with a relatively cold fluid to cause rapid contraction of the liner to assist in breaking the bond with the formation) for the purpose of providing a temperature differential on the liner from its environmental temperature in order to weaken the liner in the formation (Abstract; Col 1, lines 29-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Haugen to rapidly cool the temperature before applying said physical or environmental stresses to the liner, as taught by Hutchison, because doing so would help provide a temperature differential on the liner from its environmental temperature in order to weaken the liner in the formation.


Haugen, however, fails to expressly disclose wherein the temperature is first increased to a temperature not exceeding the melting point of the well casing/tubing and then rapidly cooled.
Hutchison teaches the method of claim 10, wherein the temperature is first increased to a temperature not exceeding the melting point of the well casing/tubing and then rapidly cooled (Abstract; Col 1, lines 40-52; Col 4, lines 1-6 [Wingdings font/0xE0] Hutchison teaches this limitation by first heating the liner by injecting steam into the well and circulating the steam up the well in contact with the liner to uniformly increase the temperature of the liner; After the liner has been heated, the steam injected is halted and the liner is contacted with a relatively cold fluid to cause rapid contraction of the liner to assist in breaking the bond with the formation) for the purpose of providing a temperature differential on the liner from its environmental temperature in order to weaken the liner in the formation (Abstract; Col 1, lines 29-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Haugen to include wherein the temperature is first increased to a temperature not exceeding the melting point of the well casing/tubing and then rapidly cooled, as taught by Hutchison, because doing so would help provide a temperature differential on the liner from its environmental temperature in order to weaken the liner in the formation.


Hutchison teaches the method of claim 15, wherein an area adjacent to the outer surface of the well casing/tubing is cleaned out using pressure washing techniques within the well casing/tubing in the region of the perforations before the delivery step (Abstract; Col 3, lines 8-33 [Wingdings font/0xE0] Hutchison teaches this limitation by injecting foam down the tubing string through the perforated well liner/casing in order to remove sand and/or well fluids from the well prior to elevating the temperature of the liner; The apparatus for supplying foam to the tubing string utilizes gas pressure).  Although silent to wherein Hutchinson injects foam down the tubing string before the delivery step, as instantly claimed by applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to inject the foam down the tubing string through the perforated well liner/casing BEFORE the delivery step, as instantly claimed by the applicant, because doing so would help remove the sand and/or well fluids from the well prior to elevating the temperature of the liner (Abstract; Col 1, lines 4-9 and lines 28-52).

Regarding Claim 17, Haugen discloses the method of claim 15, wherein the delivery of the chemical heating or cooling means mixture further includes squeezing the chemical heating or cooling means into the perforations in the well casing/tubing (paragraphs [0105]-[0110]) so that said means are provided on both sides of the well casing/tubing as well as within the wall of the well casing/tubing itself (Abstract; paragraph [0003]; Page 2, paragraphs [0020] and [0023]-“squeezing” the chemical heating or cooling means into the perforations in the well casing/tubing, as instantly claimed by applicant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to “squeeze” the steam and cold fluid into the well and throughout the perforations, because doing so would generate a heating process in order to create a hole or window in the casing wall downhole (Abstract; Page 6, [0094]; [0096]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen (U.S 2002/0170713) in view of Hutchison (U.S Patent 3,565,177), and further in view of Simpson (U.S Patent 7,478,651).
Regarding Claim 18, Haugen fails to disclose the method of claim 16, further comprising providing an insulating material in the cleaned out area adjacent the outer surface of the well casing/tubing to maximize the impact of the temperature changes produced in the well casing/tubing.
Simpson teaches the method of claim 15, further comprising providing an insulating material in the cleaned out area adjacent the outer surface of the well casing/tubing to maximize the impact of the temperature changes produced in the well casing/tubing (Abstract; Col 2, lines 6-13, lines 24-29 and lines 45-50; Col 3, lines 12-16 and lines 26-35 [Wingdings font/0xE0] Simpson teaches this limitation by providing insulating materials for wellbore liners) for the purpose of replacing well casings with insulating materials between the one or more tubing sections of the well casing in order to maintain fluid flow through the tubing at high temperatures (Col 2, lines 45-50; Col 3, lines 26-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Haugen to include an insulating material provided in the cleaned out area of the well casing/tubing, as taught by Simpson, for the purpose of maintaining fluid flow through the tubing at high temperatures.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen (U.S 2002/0170713) in view of Hutchison (U.S Patent 3,565,177), and further in view of Dowtherm, (The Dow Chemical Company, "Downtherm - A Heat Transfer Fluid," March 1997).
Regarding Claim 19, Haugen in view of Hutchison teach cleaning the well and the annulus and then subsequently heating a well liner using a heat transfer fluid (Hutchison:  see Column 3, Lines 8-33; see Column 6, Lines 39-44 → Hutchison teaches this teaching, as clearly indicated in the cited text).
Haugen in view of Hutchison fail to expressly teach the method of claim 16, further comprising providing a material in the cleaned out area adjacent the outer surface of the well casing/tubing to draw the heat generated within the well casing/tubing through the walls of the well casing/tubing.
material" of Claim 19 in the Specification of the present application at Page 8, Lines 10-15) for the purpose of providing a heat transfer fluid that is stable and does not decompose readily at high temperatures (see Page 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Haugen in view of Hutchison to include a material in the cleaned out area of the well casing/tubing, as taught by Dowtherm, for the purpose of transferring heat from the steam using a fluid that is stable and does not decompose readily at high temperatures.

Response to Arguments
Applicant’s arguments filed 03/01/2020 have been fully considered but are not persuasive.
	The applicant continues to argue wherein reference Hutchison fails to disclose and/or suggest “subjecting the target region to a rapid temperature change so as to alter a physical property of the well casing/tubing in the target region.”  The applicant further states wherein “a uniform increase in temperature is not a rapid temperature change, nor is it altering a physical property of the liner.”
 	The examiner respectfully disagrees.
a physical property of the well casing/tubing in the target region, reference Hutchison discloses methods of heating and then cooling a liner 12 (Figure 1).  Hutchison discloses this limitation by first uniformly heating the liner (by injecting steam into the well and circulating the steam up the well in contact with the liner) to uniformly increase the temperature of the liner.  After the liner has been uniformly heated, the steam injection is halted and the liner is contacted with a relatively cold fluid to cause rapid contraction of the liner to assist in breaking the bond with the formation.  As such, the bond between the liner and the formation is broken and the well casing/tubing in the target region has been weakened, as instantly claimed by the applicant.  The rapid temperature change alters a physical property of the well casing/tubing in the target region, such as the strength of the bond and brittleness of the well casing/tubing.
Once the bond between the liner and well casing/tubing is broken, the liner is pulled from the well by suitable lifting means (Abstract; Col 1, lines 4-9, lines 28-39, lines 50-51 and lines 65-67).  Hutchison discloses this by providing mechanical lift means which are connected to the liner and wherein a physical force (i.e., physical stress) is applied to the liner in order to lift it from the well when the bond between the liner casing and formation is broken.
As a result, reference Hutchison does disclose subjecting the target region to a rapid temperature change so as to alter a physical property of the well casing/tubing in the target region, as instantly claimed by the applicant.
In light of the Applicant’s Arguments with respect to claim 15 and reference Dew, the examiner has acknowledged this argument but has not presented a rejection utilizing reference Dew.  Therefore, the examiner respectfully asks to withdraw this argument from the Applicant’s Remarks.

Furthermore, the examiner has provided a secondary set of rejections above for claims 9-23 and 34-36 utilizing Haugen (U.S Pub 2002/0170713) as the Primary reference.

	Therefore, in light of all the arguments presented above, the rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Dew (U.S Patent 4,890,675) – discloses chemically removable casing sections in a casing string using a chemical solution.  These chemical solutions consist of strong solutions of alkali metal or ammonium hydroxide with alkali metal or ammonium nitrate (Col 2, lines 42-55).
	G.C. Howard et al (U.S Patent 2,935,020) – discloses an apparatus for cutting holes in a well casing, such as windows in a casing string disposed in a well (Col 1, lines 15-19).  The present invention utilizes an explosive object which can be lowered into a cased well to cut a section of the casing into a multiplicity of small segments (Col 1, lines 31-40).
	Ryan (U.S Patent 8,950,438) – discloses methods of delivering quantities of sealing elements to a leak site in a vessel by providing a flexible body of material and at least one sealing element (Col 2, lines 32-43).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        




/ZAKIYA W BATES/Primary Examiner, Art Unit 3674